The opinion of the court was delivered by
Beasley, C. J.
The matters involved in this ease came before the court below on exceptions to a master’s report. On the hearing before the chancellor, all the exceptions were overruled, but one that was decided in favor of the exceptant.
I agree in all respects with the views which are expressed in the opinion of the chancellor, in disposing of the merits of the case. The decree in these respects should be affirmed. But I think the exceptant was entitled to costs in the court of chancery on the hearing of his exceptions, and in which proceeding he was successful in an important particular. The decree, as it now stands, awards costs against the appellant on that hearing, and in this respect is erroneous. This error in the decree is probably that of the draftsman, as this decree, in the respect in question, goes beyond the directions of the chancellor’s opinion.
The decree should be reversed, so that this inadvertence may be rectified. The appellant should not have costs in this court, *266as there is every reason to believe this decretal mistake would have been corrected if the attention of the court below had been called to it, and as the appellant has been unsuccessful in his principal contentions in this court.

Decree unanimously reversed.